

113 S2079 IS: Alternative Qualifications for Federal Employment Act of 2014
U.S. Senate
2014-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2079IN THE SENATE OF THE UNITED STATESMarch 5, 2014Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo establish a pilot program to hire individuals with alternative educational experience.1.Short titleThis Act may be cited as the
		  Alternative Qualifications for Federal Employment Act of 2014.2.DefinitionsIn this Act—(1)the term agency
					has the meaning given the term Executive agency in section 105 of title 5, United States Code;(2)the term Director means the Director of the Office of Personnel Management; and(3)the term individual with alternative educational experience means an individual who—(A)does not have a degree from an institution of higher education (as defined in section 101(a) of the
			 Higher Education Act of
			 1965 (20 U.S.C. 1001(a))); and(B)has received training or education in 1 or more subject areas or occupational fields from an
			 educational provider that does not meet the requirements of such
			 section 101(a).3.Establishment of pilot program; pilot program specifications(a)Establishment of pilot programNot later than 6 months after the date of enactment of this Act, the Director shall establish a
			 pilot program to appoint
			 to positions in the civil service individuals with alternative educational
			 experience, in accordance with subsection (b).(b)Pilot program specifications(1)In generalIn carrying out the pilot program established under subsection (a), the Director shall select
			 positions in the civil service for which the employing agency—(A)is accepting applications for employment as of the date of establishment of the pilot program, or
			 is likely to accept applications for employment within 1 year of such
			 date;(B)may not require an individual to have a degree from an institution of higher
			 education (as defined in section 101(a) of the Higher Education Act of
			 1965 (20 U.S.C. 1001(a))) in order to be appointed to such positions;
			 and(C)shall consider an application for employment, if any, from an individual with alternative
			 educational experience.(2)Scope and number of positions selected(A)Positions selectedThe Director shall select not less than 25 positions under paragraph (1) during each of fiscal
			 years 2015 through 2019.(B)Occupational fields coveredThe positions selected under subparagraph (A) shall be from across not less than
			 10 diverse occupational fields.4.Report to CongressNot later than December 31, 2020, the Director shall submit to Congress a report on the pilot
			 program established under section
			 3(a), which shall include—(1)the number and description of the  positions selected under section 3(b), including the
			 geographic locations and occupational fields of such positions;(2)the number of individuals with alternative educational experience whose applications were
			 considered for a
			 position selected under section 3(b);(3)the number of individuals with alternative educational experience who were appointed to a position
			 selected under section 3(b); and(4)the number of individuals described in paragraph (2) who, as of the end of fiscal year 2019, with
			 respect to the position to which the individual was appointed under the
			 pilot program—(A)continued to occupy the position;(B)were promoted; or(C)were terminated.